                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    EASTERN DIVISION
                                  Case No. 4:20-CV-00095-M

 EDWARD LEE ANDERSON, as                      )
 Administrator of the Estate of Cory          )
 Anderson,                                    )
                                              )
         Plaintiff,                           )                         ORDER
                                              )
 V.                                           )
                                              )
 SOUTHERN HEALTH PARTNERS,                    )
 INC. ; COUNTY OF BEAUFORT,                   )
 NORTH CAROLINA; ERNIE                        )
 COLEMAN, in his official capacity as         )
 Sheriff of Beaufort County, North            )
 Carolina; and THE OHIO CASUALTY              )
 INSURANCE COMPANY,                           )
                                              )
         Defendants.

       This matter comes before the court on Defendant Southern Health Partners' Motion to Seal.

Defendant seeks to restrict from public access copies of Plaintiffs medical records it has submitted

in support of its motion for summary judgment. Pursuant to Local Civil Rule 79.2, the court finds

that the records contain confidential information that should be sealed.

        Accordingly, Defendant Southern Health Partners ' Motion to Seal [DE 47] is GRANTED.

The Clerk of the Court shall maintain under seal the documents located at DE 46 until further order

of the court.                     J
        SO ORDERED this ?. '?.         day of July, 202 1.




                                                  RICHARD E. MYERS II
                                                  CHIEF UNITED STA TES DISTRICT JUDGE



           Case 4:20-cv-00095-M Document 48 Filed 07/23/21 Page 1 of 1
